Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 4/20/2021.
 Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fricano et al. (U.S. Pub. No. 2019/0095298 A1).

As per claim 1, Fricano discloses:
A method of simulating defects in an analog circuit design, the method comprising: 
defining a plurality of defect models (See Para [0032]-[0033], i.e. list of fault models , See Para [0036]-[0046], i.e. list of fault models, See Para [0060]-[0074], See Figure 8A-8F, See Figure 11 – custom fault model) ; 
defining a defect scope associated with the plurality of defect models (See Para [0034], i.e. creating a list of fault locations…fault models to inject at each location in the list of locations); 
compiling, by a processor, the plurality of defect models, the defect scope, and a netlist associated with the analog circuit design (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058] & Figures 3-5 –[prior art generate fault netlist that include the placeholders at fault locations with fault is considered as the compiling as cited above]) ; 
scanning the netlist to identify a plurality of nodes to which a plurality of defects defined by the plurality of defect models and the defect scope are to be applied (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B , See Para [0071], i.e. short fault placeholder–[Prior art illustrate circuit with placeholder 402, 404, 406, 408 , and 410 of Figure 4 indicate the nodes that defect models and defect scope are applied is considered as the scanning as cited above]); 
injecting the plurality of defects at the plurality of identified nodes (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B, See Para [0036], i.e. fault injection –[prior art placeholder are replaced with fault model is considered as the injection as cited above]); and 
simulating the analog circuit design using the plurality of injected defects  (See Para [0035]-[0049], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B, See Para [0036], i.e. fault injection…inject for simulations, See Figure 1, i.e. simulations 106).

As per claim 2, Fricano discloses all of the features of claim 1 as discloses above wherein Fricano also discloses wherein at least a first subset of the plurality of nodes represents terminals of a transistor disposed in the analog circuit design (See Para [0035]-[0049], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B – See Figure 5 include transistors with placeholder on terminals).

As per claim 3, Fricano discloses all of the features of claim 1 as discloses above wherein Fricano also discloses wherein at least a first subset of the plurality of nodes represents terminals of a subcircuit of the analog circuit design, the subcircuit being represented at a lower level of hierarchy than a hierarchy of the analog circuit design (See Para [0035], i.e. hierarchical boundaries, See Para [0035]-[0036], i.e. subcircuits of a circuit).

As per claim 4, Fricano discloses all of the features of claim 1 as discloses above wherein Fricano also discloses wherein at least a first subset of the plurality of nodes represents nets of the analog circuit design (See Para [0035]-[0049], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B – See Figure 5 illustrate analog circuit).

As per claim 5, Fricano discloses all of the features of claim 1 as discloses above wherein Fricano also discloses wherein at least one of the defect models defines a short defect comprising at least one resistor (See Figure 10A-10C, See Para [0058], i.e. zero-ohm resistor, See Para [0067], See Para [0071], See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults).

As per claim 7, Fricano discloses all of the features of claim 5 as discloses above wherein Fricano also discloses wherein at least one of the defect models defines an open defect comprising at least one resistor (See Figure 10A-10C, See Para [0058], i.e. zero-ohm resistor, See Para [0067], See Para [0071], See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults).

As per claim 8, Fricano discloses all of the features of claim 7 as discloses above wherein Fricano also discloses wherein the open defect comprises at least second and third resistors, wherein the first, second and third resistors form a resistive divider (See Para [0073] & Figures 12A-12D).

As per claim 9, Fricano discloses all of the features of claim 1 as discloses above wherein Fricano also discloses wherein the defect scope defines at least a portion of the analog circuit design that is to be excluded from receiving the plurality of defects (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058] & Figures 3-5 –[it is apparent that region without placeholder is considered region that would exclude defects injected]).

As per claim 10, Fricano discloses all of the features of claim 5 as discloses above wherein Fricano also discloses supplying a default value for the at least one resistor if a defect model associated with the at least one resistor does not specify a resistance value for the at least one resistor (See Figure 10A-10C, See Para [0058], i.e. zero-ohm resistor, See Para [0067], See Para [0071], See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults).

As per claim 11, Fricano discloses:
A non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to: 
receive definition of a plurality of defect models (See Para [0032]-[0033], i.e. list of fault models , See Para [0036]-[0046], i.e. list of fault models, See Para [0060]-[0074], See Figure 8A-8F, See Figure 11 – custom fault model); 
receive definition of a defect scope associated with the plurality of defect models (See Para [0034], i.e. creating a list of fault locations…fault models to inject at each location in the list of locations); 
compile the plurality of defect models, the defect scope, and a netlist associated with an analog circuit design (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058] & Figures 3-5 –[prior art generate fault netlist that include the placeholders at fault locations with fault is considered as the compiling as cited above]); 
scan the netlist to identify a plurality of nodes to which a plurality of defects defined by the plurality of defect models and the defect scope are to be applied (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B , See Para [0071], i.e. short fault placeholder–[Prior art illustrate circuit with placeholder 402, 404, 406, 408 , and 410 of Figure 4 indicate the nodes that defect models and defect scope are applied is considered as the scanning as cited above]); 
inject the plurality of defects at the plurality of identified nodes (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B, See Para [0036], i.e. fault injection –[prior art placeholder are replaced with fault model is considered as the injection as cited above]); and 
simulate the analog circuit design using the plurality of injected defects (See Para [0035]-[0049], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B, See Para [0036], i.e. fault injection…inject for simulations, See Figure 1, i.e. simulations 106).

As per claim 12, Fricano discloses all of the features of claim 11 as discloses above wherein Fricano also discloses wherein at least a first subset of the plurality of nodes represents terminals of a transistor disposed in the analog circuit design  (See Para [0035]-[0049], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B – See Figure 5 include transistors with placeholder on terminals).

As per claim 13, Fricano discloses all of the features of claim 11 as discloses above wherein Fricano also discloses wherein at least a first subset of the plurality of nodes represents terminals of a subcircuit of the analog circuit design, the subcircuit being represented at a lower level of hierarchy than a hierarchy of the analog circuit design (See Para [0035], i.e. hierarchical boundaries, See Para [0035]-[0036], i.e. subcircuits of a circuit).

As per claim 14, Fricano discloses all of the features of claim 11 as discloses above wherein Fricano also discloses wherein at least a first subset of the plurality of nodes represents nets of the analog circuit design (See Para [0035]-[0049], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058], i.e. placeholder 402…410 … replaced with a selected fault model & See Figures 3-6B – See Figure 5 illustrate analog circuit).

As per claim 15, Fricano discloses all of the features of claim 11 as discloses above wherein Fricano also discloses wherein at least one of the defect models defines a short defect comprising at least one resistor (See Figure 10A-10C, See Para [0058], i.e. zero-ohm resistor, See Para [0067], See Para [0071], See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults).

As per claim 17, Fricano discloses all of the features of claim 15 as discloses above wherein Fricano also discloses wherein at least one of the defect models defines an open defect comprising at least one resistor (See Figure 10A-10C, See Para [0058], i.e. zero-ohm resistor, See Para [0067], See Para [0071], See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults).

As per claim 18, Fricano discloses all of the features of claim 17 as discloses above wherein Fricano also discloses wherein the open defect comprises at least second and third resistors, wherein the first, second and third resistors form a resistive divider (See Para [0073] & Figures 12A-12D).

As per claim 19, Fricano discloses all of the features of claim 11 as discloses above wherein Fricano also discloses wherein the defect scope defines a portion of the analog circuit design that is excluded from receiving the plurality of defects  (See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults, See Para [0053]-[0058] & Figures 3-5 –[it is apparent that region without placeholder is considered region that would exclude defects injected]).

As per claim 20, Fricano discloses all of the features of claim 15 as discloses above wherein Fricano also discloses supplying a default value for the at least one resistor if a defect model associated with the at least one resistor does not specify a value of a resistance of the at least one resistor (See Figure 10A-10C, See Para [0058], i.e. zero-ohm resistor, See Para [0067], See Para [0071], See Para [0035]-[0047], i.e. creating a fault netlist for the circuit including fault placeholders…placeholders for potential faults).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricano et al. (U.S. Pub. No. 2019/0095298 A1) in view of Chen (U.S. Pub. No. 2018/0060472 A1).

As per claim 6, Fricano discloses all of the features of claim 5 as discloses above.
Fricano does not disclose: wherein the short defect further comprises a capacitor in parallel with the at least one of resistor.
However, Chen disclose: wherein the short defect further comprises a capacitor in parallel with the at least one of resistor (See Figure 10 & Para [0076]-[0084]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Chen into 

the teaching of Fricano because it would allow designer to create accurate model in 

order to detect defect within a circuit design (See Para [0025]).


As per claim 16, Fricano discloses all of the features of claim 15 as discloses above.
Fricano does not disclose: wherein the short defect further comprises a capacitor in parallel with the at least one of resistor.
However, Chen disclose: wherein the short defect further comprises a capacitor in parallel with the at least one of resistor. (See Figure 10 & Para [0076]-[0084]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Chen into 

the teaching of Fricano because it would allow designer to create accurate model in 

order to detect defect within a circuit design (See Para [0025]).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851